UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 6, 2012 ZBB Energy Corporation (Exact name of registrant as specified in charter) Wisconsin 001-33540 39-1987014 (State or other jurisdiction of incorporation) (Commission file number) (IRS Employer Identification Number) N93 W14475 Whittaker Way, Menomonee Falls, Wisconsin53051 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(262) 253-9800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On September 6, 2012, ZBB Energy Corporation announced its financial results for the quarter and year ended June 30, 2012. A copy of the press release is being furnished as Exhibit99 to this Report on Form8-K. Item 9.01.Financial Statements and Exhibits. Exhibits The exhibits required to be filed as a part of this Current Report on Form 8-K are listed in the Exhibit Index attached hereto and incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZBB Energy Corporation Dated:September 6, 2012By:/s/ Eric C. Apfelbach Name: Eric C. Apfelbach Title:President and CEO EXHIBIT INDEX Exhibit No. Exhibit Description Press release, dated September 6, 2012, issued by ZBB Energy Corporation, furnished herewith
